 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                          No. 1:19-cv-01570-DAD-JDP (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   OCHOA, Correctional Officer at North              PLAINTIFF’S APPLICATIONS TO
     Kern State Prison,                                PROCEED IN FORMA PAUPERIS
15
                        Defendant.                     (Doc. Nos. 3, 4, 7, 8)
16

17

18          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 20, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that plaintiff’s application to proceed in forma pauperis

23   (“IFP”) under 28 U.S.C. § 1915(g) be denied because plaintiff had three or more prior strike

24   dismissals and that he be ordered to pay the required $400.00 filing fee for this action in full

25   within thirty (30) days. (Doc. No. 7.) The findings and recommendations were served on

26   plaintiff and contained notice that objections thereto were to be filed within fourteen (14) days

27   after service. (Id. at 3.) On December 16, 2019, plaintiff filed objections to the findings and

28   recommendations. (Doc. No. 9.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including all of plaintiff’s

 3   objections, the court concludes that the magistrate judge’s findings and recommendations are

 4   supported by the record and proper analysis.

 5          Although plaintiff does not contest that he has accumulated at least three prior strike

 6   dismissals, enough to be barred by the “three strikes” provision, he contends that he qualifies for

 7   the exception for prisoners who face “imminent danger of serious physical injury.” See 28 U.S.C.

 8   § 1915(g). However, plaintiff’s objections do not address the magistrate judge’s point that the

 9   “alleged threats and harassment at the North Kern facility,” where the events at issue in this case

10   allegedly took place, do not appear to “put him in imminent danger at Pelican Bay,” the facility

11   where plaintiff was incarcerated at the time of the filing of this action.1 (Doc. No. 7 at 2.)

12          Accordingly,

13          1.      The findings and recommendations issued on November 20, 2019 (Doc. No. 7) are

14                  adopted;

15          2.      Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 3, 4, 8) are denied;

16          3.      Within twenty-one (21) days from the date of service of this order, plaintiff shall

17                  pay the $400.00 filing fee in full in order to proceed with this action;

18          4.      Plaintiff is warned that failure to pay the filing fee within the specified time will

19                  result in the dismissal of this action; and

20          5.      This matter is referred back to the assigned magistrate judge for further
21                  proceedings consistent with this order.

22   IT IS SO ORDERED.
23
         Dated:    February 5, 2020
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27
     1
       In addition, defendant refers to a prison official named “S. Savoie” as the defendant in this
28   action, despite that individual not being a named party to this case. (See Doc. No. 9 at 1–2.)
                                                        2
